DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Claim Objections
Claim 1 is objected to because of the following informalities: “a milking device for milking a milking” should read “a milking device for milking milk”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 and claim 2 recites the limitation “a dairy animal” in line 2 of claim 1 and line 3 of claim 2. It is unclear if these are the same “dairy animal”, or a separate, additional “dairy animal”. Therefore, the claims are vague and indefinite. For the purpose of examination, “a dairy animal” in claim 2 is interpreted as “the dairy animal” referring to the same “dairy animal” from claim 1.

Claims 3-14 inherit the deficiencies as being dependent upon a rejected base claim. Claims 1-14, if rejected under 35 USC § 102 and/or 35 USC § 103 below, are rejected as best understood.
Claim Rejections - 35 USC § 102 and 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hernandez Flaño et al. (WO 2012/113092 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Hernandez Flaño et al. (WO 2012/113092 A1) in view of Van Tilburg (WO 2015/170974 A1).

Regarding claim 1, Hernandez Flaño teaches a milking system, comprising a milking device for milking a milking from a dairy animal during a milking session (Fig. 1; It is implicit that a milking system is present, note references below to translation: “a method and system for cooling milk comprising heat recovery has been developed which consists of a first heat exchanger which pre-cools the recently milked milk from about 35°C to 37°C typically to 18°C to 22°c, by means of chilled water which can be pumped from a deep well, or alternatively water from the supply network.”, p. 3, line 36 – p. 4, line 2; “Furthermore, the temperature of the cooling water is raised in the first exchanger from about 12°c to 14°C to about 18°C to 22°c and is taken by network pressure in pipework to the condenser of the heat pump, where owing to the energy dissipated by the milk in the second exchanger the temperature thereof is raised to 30°C to 45°C and can be used immediately for post-milking cleaning, washing equipment and other uses, or stored in a tank or hot water boiler for later use.”, p. 4, lines 17-21; “First, the milk milked from the cows is taken by machinery arranged for this purpose to a collection unit or vessel 1, and once this vessel is filled with a given amount of product (milk), a float actuates a milk impeller pump 2, which drains the vessel to the system according to the invention”, p. 5, lines 11-13; “Regarding efficiency, taking a milk flow of 40 LPM from the milking parlor, the energy exchange in the first heat exchanger 3, using 18 LPM of water chilled to 12°c to 14 °C, is about 49 kW.”, p. 6, lines 11-12; which together make clear and imply that; freshly milked milk is transported from the milking parlor, hence the transport pipes are connected to the milking system), the system further comprising: a control unit for controlling the milking system (It is implicit that a control unit or controller is present: “First, the milk milked from the cows is taken by machinery arranged for this purpose to a collection unit or vessel 1, and once this vessel is filled with a given amount of product (milk), a float actuates a milk impeller pump 2, which drains the vessel to the system according to the invention…At this point, the first reduction in temperature of the milk is produced, said milk entering the first milk cooling or pre-cooling step at between 37°C and 35°C and leaving at an approximate intermediate temperature of 16° to 22°c.”, p. 5, lines 11-13 and 18-20; a milking system necessarily has some form of controller at least to control the pump/vacuum level, vessel/tank level, pulsation settings, measure milk flow/pressure/temperature, trigger automatic teat cup detachment and/or valves during milking and cleaning), several milking cups, each ending in a milk hose (Again, milking cups and hoses implied by “machinery” to extract “milk from the cows”, note disclosed as plurality of cows: “First, the milk milked from the cows is taken by machinery arranged for this purpose to a collection unit or vessel 1, and once this vessel is filled with a given amount of product (milk), a float actuates a milk impeller pump 2, which drains the vessel to the system according to the invention.”, p. 5, lines 11-13), a first milk jar for receiving the milking which is connected to the milk hoses and which is provided with a first closable milk outlet (Fig. 1, “collection unit or vessel”, 1; “First, the milk milked from the cows is taken by machinery arranged for this purpose to a collection unit or vessel 1, and once this vessel is filled with a given amount of product (milk), a float actuates a milk impeller pump 2, which drains the vessel to the system according to the invention.”, p. 5, lines 11-13), a first milk pipe in flow communication with the milk outlet (Fig. 1, “milk pipe”, 14; “Once the milk pump empties the vessel 1, the milk is driven through a milk pipe 14 to the first element of the system, made up of the first heat exchanger 3, which is connected to a water network 15 coming, in the embodiment shown, from a deep well 11 at a temperature of approximately 12°c to 14°C.”, p. 5, lines 15-18), a first pumping device which is configured to pump the milking from the first milk jar into the first milk pipe (Fig. 1, “milk impeller pump”, 2; “First, the milk milked from the cows is taken by machinery arranged for this purpose to a collection unit or vessel 1, and once this vessel is filled with a given amount of product (milk), a float actuates a milk impeller pump 2, which drains the vessel to the system according to the invention”, p. 5, lines 11-13), a second milk jar in flow communication with the first milk pipe for receiving the milking from the first milk jar therefrom, and which is provided with a second milk outlet (Fig. 1, “buffer tank”, 4; “After passing through the previous step, the milk is taken through the pipe 14 to a buffer tank 4, which provides the function of storing and containing the milk to ensure a continuous, controlled flow of milk to the next cooling step.”, p. 5, lines 21-23), a second milk pipe in flow communication with the second milk outlet (Fig. 1, “pipe”, 14, note multiple “pipes” 14 shown on upstream side of heat exchangers; “On reaching the required level, the milk that was stored in the buffer tank 4 actuates the level sensor (not shown) which in turn actuates the milk impeller pump 5, sending said milk through the pipe 14 to the second heat exchanger 6.”, p. 5, lines 27-29), a second pumping device which is configured to pump at least some of the milking, from the second milk jar into the second milk pipe (Fig. 1, “milk impeller”, 5; “On reaching the required level, the milk that was stored in the buffer tank 4 actuates the level sensor (not shown) which in turn actuates the milk impeller pump 5, sending said milk through the pipe 14 to the second heat exchanger 6.”, p. 5, lines 27-29), wherein the first pumping device is configured to pump the milking at a first flow rate, and the second pumping device is configured to pump the milking at a second flow rate which is lower than the first flow rate (a second flow rate is disclosed as lower than a first flow rate in the system: “Regarding efficiency, taking a milk flow of 40 LPM from the milking parlor, the energy exchange in the first heat exchanger 3, using 18 LPM of water chilled to 12°c to 14 °C, is about 49 kW. Immediately afterwards, in the buffer tank 4 the flow of milk supplied to the second heat exchanger 6 is adjusted to 25 LPM.”, p. 6, lines 11-14), furthermore comprising a heat-exchanging system which is in flow communication with the second milk pipe and is configured to receive the milking pumped in the second milk pipe and to bring the received milking to a desired temperature (Fig. 1, “second heat exchanger”, 6; “On reaching the required level, the milk that was stored in the buffer tank 4 actuates the level sensor (not shown) which in turn actuates the milk impeller pump 5, sending said milk through the pipe 14 to the second heat exchanger 6. The second heat exchanger is connected to a heat pump 8 via an intermediate closed circuit 16 of a solution of glycol water or other cooling fluid which circulates through a cooling fluid recirculation pump 9 and which, at a temperature of between -1°C and 0°C, produces the second heat exchange 6, delivering milk at a final storage temperature of between 2°c and 4°C, milk at this storage temperature being taken by the pressure produced by the milk impeller pump 5 or, if necessary, by a second impeller pump (not shown) at the outlet of 35 the exchanger 6 to the milk storage tank 7.”, p. 5, lines 27-35).
In the above 35 U.S.C. 102 rejection, it is maintained that the arrangement of Hernandez Flaño includes a milking system that necessarily has a control unit for controlling the milking system and several milking cups, each ending in a milk hose. Should it be deemed that these features are not implicit and not anticipated from the disclosure of Hernandez Flaño, it is submitted that the provision of a milking system having milking cups as defined in claim 1 and being controlled by a control unit upstream of a milk storage and cooling arrangement would nevertheless have been immediately obvious to the person skilled in the art before the effective filing date in view of Van Tilburg.
In an analogous milking art, Van Tilburg teaches a milking system (Fig. 1, “milking system”, 1), comprising a milking device (Fig. 1, “milking robot devices”, 2) for milking a milking from a dairy animal during a milking session (“Each milking robot device 2 has milking cups 4 and a gripper arm 5 for placing the milking cups on the teats of a dairy animal, p. 7, lines 30-31), the system further comprising: a control unit for controlling the milking system (Fig. 1, “control system”, 13; “the various components of the milking system 1 controlled by the control system 13”, p. 9, lines 3-4), several milking cups (Fig. 1, “milking cups”, 4), each ending in a milk hose (Fig. 1, “milk line”, 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hernandez Flaño to further include a milking system, comprising a milking device for milking a milking from a dairy animal during a milking session, the system further comprising: a control unit for controlling the milking system, several milking cups, each ending in a milk hose, as taught by Van Tilburg, to ensure that the freshly milked milk is cooled in the cooling arrangement as quickly as possible by connecting the milk cooling system of Hernandez Flaño to the milking system of Van Tilburg, preventing bacteria growth as discussed in the prior art: “To prevent the proliferation of bacteria, said milk must be cooled in as short a time as possible.” (Hernandez Flaño, p. 1, lines 14-15).

Regarding claim 12, Hernandez Flaño, or alternatively, Hernandez Flaño as modified by Van Tilburg teaches the milking system as claimed in claim 1. Further, Hernandez Flaño teaches furthermore comprising one or more storage tanks (Fig. 1, “milk storage tank”, 7), each tank for storing at least part of the milk from one or more milkings (“milk at this storage temperature being taken by the pressure produced by the milk impeller pump 5 or, if necessary, by a second impeller pump (not shown) at the outlet of 35 the exchanger 6 to the milk storage tank 7”, p. 5, lines 33-35).

Regarding claim 13, Hernandez Flaño, or alternatively, Hernandez Flaño as modified by Van Tilburg teaches the milking system as claimed in claim 1. Further, Hernandez Flaño teaches wherein the second pumping device (Fig. 1, “milk impeller pump”, 5) is configured to pump the entire milking (“milk at this storage temperature being taken by the pressure produced by the milk impeller pump 5 or, if necessary, by a second impeller pump (not shown) at the outlet of 35 the exchanger 6 to the milk storage tank 7”, p. 5, lines 33-35).

Claim(s) 2 and 14 is/are rejected under under 35 U.S.C. 103 as being unpatentable over Hernandez Flaño et al. (WO 2012/113092 A1) in view of Van Tilburg (WO 2015/170974 A1).

Regarding claim 2, Hernandez Flaño, or alternatively, Hernandez Flaño as modified by Van Tilburg teaches the milking system as claimed in claim 1.
Further, Van Tilburg teaches wherein the milking device comprises an animal identification system which is configured to identify a dairy animal to be milked (“a milk quality device or a management system which, for example on the basis of an established animal identity”, p. 8, lines 21-22), and wherein the control unit (Fig. 1, “control system”, 13; “the various components of the milking system 1 controlled by the control system 13”, p. 9, lines 3-4; thus controls “milking robot device” 2) comprises a database containing milk information about a plurality of dairy animals (“For this, the milking robot device 2 has apparatus not shown here, such as a milk quality device or a management system which, for example on the basis of an established animal identity, can determine whether the milk is suitable or unsuitable for human consumption”, p. 8, lines 18-23; note, “a milk quality device or a management system” contains a basis of an established animal identity which contains information to determine whether milk is suitable or unsuitable for human consumption, thus contains milk information based on dairy animals).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hernandez Flaño, or alternatively, Hernandez Flaño as modified by Van Tilburg wherein the milking device comprises an animal identification system which is configured to identify a dairy animal to be milked, and wherein the control unit comprises a database containing milk information about a plurality of dairy animals, as further taught by Van Tilburg, to ensure “the milk is suitable or unsuitable for human consumption” (Van Tilburg, p. 8, line 23).

Regarding claim 14, Hernandez Flaño as modified by Van Tilburg teaches the milking system as claimed in claim 2.
Further, Van Tilburg teaches wherein the animal identification system is configured to identify each dairy animal (“the milking robot device 2 has apparatus not shown here, such as a milk quality device or a management system which, for example on the basis of an established animal identity”, p. 8, lines 21-22) which is in a queue or a waiting area near the milking device in order to be milked (“Each milking robot device 2 is configured for milking a dairy animal at a milking stand”, p. 8, lines 13-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hernandez Flaño as modified by Van Tilburg wherein the animal identification system is configured to identify each dairy animal which is in a queue or a waiting area near the milking device in order to be milked, as further taught by Van Tilburg, to ensure the milking device with the animal identification system is near the animal to be milked, providing a more efficient system as the animal does not have to travel or be herded to the milking device after identification.

Claim(s) 3-5 is/are rejected under under 35 U.S.C. 103 as being unpatentable over Hernandez Flaño et al. (WO 2012/113092 Al) in view of Kemp (WO 97/03394 A1), or alternatively, Hernandez Flaño et al. (WO 2012/113092 Al) in view of Van Tilburg (WO 2015/170974 Al) as applied to claim 1 above, further in view of Kemp (WO 97/03394 A1).

Regarding claim 3, Hernandez Flaño, or alternatively, Hernandez Flaño as modified by Van Tilburg teaches the milking system as claimed in claim 1, but does not expressly disclose wherein the second flow rate is automatically adjustable by the control unit.
However, in an analogous milking art, Kemp teaches wherein the second flow rate is automatically adjustable by the control unit (“A pump (18) is coupled with an outlet (20) from the container and is responsive to the control signal to expel liquid from the container”, Abstract; “A cost saving to the farmer results if the milk passes as slowly and steadily as possible through the cooler (less water and less refrigeration). A two or variable speed pump allows efficient cooling of milk and high wash-water flow”, p. 19, lines 10-15; thus capable of adjusting the flow rate for at least two modes, milk cooling mode and high wash-water flow mode).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hernandez Flaño, or alternatively, Hernandez Flaño as modified by Van Tilburg wherein the second flow rate is automatically adjustable by the control unit as taught by Kemp, to provide a “cost saving to the farmer results if the milk passes as slowly and steadily as possible through the cooler (less water and less refrigeration)” (Kemp, p. 19, lines 10-13). Further, to provide more flexibility to the system of Hernandez Flaño by providing the capability of using the same pump for milk and wash-water. Lastly, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result, such as turning a three-way valve in a pipe system to provide maintenance wash water, involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Regarding claim 4, Hernandez Flaño in view of Kemp, or alternatively, Hernandez Flaño as modified by Van Tilburg, further in view of Kemp teaches the milking system as claimed in claim 3.
Further, Kemp teaches wherein the control unit is configured to adjust the second flow rate as a function of at least one milk-dependent or dairy animal-dependent parameter (“A liquid level control system comprises a container (10) for receiving a flow of liquid. Level sensing means (14) is arranged to provide a control signal which is variable in dependence upon the depth of liquid in the container. A pump (18) is coupled with an outlet (20) from the container and is responsive to the control signal to expel liquid from the container at a rate which increases as a function of increase of liquid depth”, Abstract; “A cost saving to the farmer results if the milk passes as slowly and steadily as possible through the cooler (less water and less refrigeration)”, p. 19, lines 10-13; thus the second flow rate of the pump is a milk-dependent parameter i.e. volume of milk available, cost to cool milk, water require to cool milk, or refrigeration required for the milk).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hernandez Flaño in view of Kemp, or alternatively, Hernandez Flaño as modified by Van Tilburg, further in view of Kemp, wherein the control unit is configured to adjust the second flow rate as a function of at least one milk-dependent or dairy animal-dependent parameter, as further taught by Kemp, to provide a “cost saving to the farmer results if the milk passes as slowly and steadily as possible through the cooler (less water and less refrigeration)” (Kemp, p. 19, lines 10-13). 

Regarding claim 5, Hernandez Flaño in view of Kemp, or alternatively, Hernandez Flaño as modified by Van Tilburg, further in view of Kemp teaches the milking system as claimed in claim 4. 
Further, Kemp teaches wherein the parameter comprises a volume of the received milking and/or an expected time period between an end of the milking of the dairy animal and an end of a subsequent milking session in the milking device (“A liquid level control system comprises a container (10) for receiving a flow of liquid. Level sensing means (14) is arranged to provide a control signal which is variable in dependence upon the depth of liquid in the container. A pump (18) is coupled with an outlet (20) from the container and is responsive to the control signal to expel liquid from the container at a rate which increases as a function of increase of liquid depth”, Abstract; thus, the parameter comprises liquid level or volume in the container).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hernandez Flaño in view of Kemp, or alternatively, Hernandez Flaño as modified by Van Tilburg, further in view of Kemp, wherein the parameter comprises a volume of the received milking and/or an expected time period between an end of the milking of the dairy animal and an end of a subsequent milking session in the milking device, as further taught by Kemp, to ensure proper and cost efficient cooling by ensuring “that the receiver tank is not overfilled, during receipt of variable flows of milk, and to transfer the milk as slowly as possible through the heat exchanger” (Kemp, p. 1, lines 23-25; cost savings, proper cooling, and preventing milk separation further discussed on p. 1, lines 14-30).

Claim(s) 6-8 and 11 is/are rejected under under 35 U.S.C. 103 as being unpatentable over Hernandez Flaño et al. (WO 2012/113092 Al) in view of Versteijnen (US 6,131,398), or alternatively, Hernandez Flaño et al. (WO 2012/113092 Al) in view of Van Tilburg (WO 2015/170974 Al) as applied to claim 1 above, further in view of Versteijnen (US 6,131,398).

Regarding claim 6, Hernandez Flaño, or alternatively, Hernandez Flaño as modified by Van Tilburg teaches the milking system as claimed in claim 1. Further, Hernandez Flaño teaches wherein the heat-exchanging system has an energy-exchanging capacity (note, all heat-exchangers inherently have an energy-exchanging capacity, thus the “heat exchangers” 3 and 6 of Hernandez Flaño has an energy-exchanging capacity).
Hernandez Flaño, or alternatively, Hernandez Flaño as modified by Van Tilburg does not expressly disclose the energy-exchanging capacity which is automatically adjustable by the control unit.
However, in an analogous milk cooling art, Versteijnen teaches the energy-exchanging capacity which is automatically adjustable by the control unit (“The skilled person will appreciate that conventional connections between sensors in the buffer reservoir 9 and the control unit 13 can be provided to automatically start the pump 12 if milk is supplied to the buffer reservoir 9. A temperature sensor 33 connected to the control unit 13 is arranged in the second milk transfer conduit 11 downstream of the heat exchanger structure 7. The temperature of the milk is controlled by controlling the pump such that the flow rate of the milk through the heat exchanger structure 7 is increased if the temperature at the sensor 33 is too low and decreased if the temperature at the sensor 33 is too high”, Col. 3, lines 13-23; thus adjusting the speed or flow rate as a function of the desired milk temperature and hence as a function of the heat exchange or energy exchange of the heat exchanger).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hernandez Flaño, or alternatively, Hernandez Flaño as modified by Van Tilburg further including the energy-exchanging capacity which is automatically adjustable by the control unit, as taught by Versteijnen, to ensure the milk remains at the desired temperature, providing better and safer milk quality. Further, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result, such as adjusting the pump speed as a function of temperature, involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Regarding claim 7, Hernandez Flaño in view of Versteijnen, or alternatively, Hernandez Flaño as modified by Van Tilburg, further in view of Versteijnen teaches the milking system as claimed in claim 6.
Further, Versteijnen teaches wherein said energy-exchanging capacity is adjustable as a function of the received milking and/or an expected milk yield per unit time (“the control unit 13 can be provided to automatically start the pump 12 if milk is supplied to the buffer reservoir 9. A temperature sensor 33 connected to the control unit 13 is arranged in the second milk transfer conduit 11 downstream of the heat exchanger structure 7. The temperature of the milk is controlled by controlling the pump such that the flow rate of the milk through the heat exchanger structure 7 is increased if the temperature at the sensor 33 is too low and decreased if the temperature at the sensor 33 is too high”, Col. 3, lines 13-23; thus adjusting the speed as a function of the desired milk temperature and hence as a function of the heat exchange or energy exchange of the heat exchanger; additionally note that the control unit sends signals based on milking received in buffer reservoir).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hernandez Flaño in view of Versteijnen, or alternatively, Hernandez Flaño as modified by Van Tilburg, further in view of Versteijnen wherein said energy-exchanging capacity is adjustable as a function of the received milking and/or an expected milk yield per unit time, as further taught by Versteijnen, to ensure the milk remains at the desired temperature, providing better and safer milk quality. Further, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result, such as adjusting the pump speed as a function of desired temperature, involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Regarding claim 8, Hernandez Flaño, or alternatively, Hernandez Flaño as modified by Van Tilburg teaches the milking system as claimed in claim 1. Further, Hernandez Flaño teaches wherein the heat-exchanging system has an energy-exchanging capacity (note, all heat-exchangers inherently have an energy-exchanging capacity, thus the “heat exchangers” 3 and 6 of Hernandez Flaño has an energy-exchanging capacity).
Hernandez Flaño, or alternatively, Hernandez Flaño as modified by Van Tilburg does not expressly disclose the energy-exchanging capacity which is automatically adjustable by the control unit, wherein the control unit is configured to adjust the energy-exchanging capacity of the heat-exchanging system as a function of the second flow rate set by the control unit and/or to adjust the second flow rate as a function of a set heat-exchanging capacity.
However, in an analogous milk cooling art, Versteijnen teaches the energy-exchanging capacity which is automatically adjustable by the control unit, wherein the control unit is configured to adjust the energy-exchanging capacity of the heat-exchanging system as a function of the second flow rate set by the control unit and/or to adjust the second flow rate as a function of a set heat-exchanging capacity (“The skilled person will appreciate that conventional connections between sensors in the buffer reservoir 9 and the control unit 13 can be provided to automatically start the pump 12 if milk is supplied to the buffer reservoir 9. A temperature sensor 33 connected to the control unit 13 is arranged in the second milk transfer conduit 11 downstream of the heat exchanger structure 7. The temperature of the milk is controlled by controlling the pump such that the flow rate of the milk through the heat exchanger structure 7 is increased if the temperature at the sensor 33 is too low and decreased if the temperature at the sensor 33 is too high”, Col. 3, lines 13-23; thus adjusting the speed or flow rate as a function of the desired milk temperature and hence as a function of the heat exchange or energy exchange of the heat exchanger).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hernandez Flaño, or alternatively, Hernandez Flaño as modified by Van Tilburg further including the energy-exchanging capacity which is automatically adjustable by the control unit, wherein the control unit is configured to adjust the energy-exchanging capacity of the heat-exchanging system as a function of the second flow rate set by the control unit and/or to adjust the second flow rate as a function of a set heat-exchanging capacity, as taught by Versteijnen, to ensure the milk remains at the desired temperature, providing better and safer milk quality. Further, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result, such as adjusting the pump speed as a function of temperature, involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Regarding claim 11, Hernandez Flaño, or alternatively, Hernandez Flaño as modified by Van Tilburg teaches the milking system as claimed in claim 1, but does not expressly disclose wherein the heat-exchanging system is automatically adjustable by the control unit in order to bring the milk of the milking to a temperature which is adjustable by the control unit.
However, in an analogous milk cooling art, Versteijnen teaches wherein the heat-exchanging system is automatically adjustable by the control unit in order to bring the milk of the milking to a temperature which is adjustable by the control unit (“The skilled person will appreciate that conventional connections between sensors in the buffer reservoir 9 and the control unit 13 can be provided to automatically start the pump 12 if milk is supplied to the buffer reservoir 9. A temperature sensor 33 connected to the control unit 13 is arranged in the second milk transfer conduit 11 downstream of the heat exchanger structure 7. The temperature of the milk is controlled by controlling the pump such that the flow rate of the milk through the heat exchanger structure 7 is increased if the temperature at the sensor 33 is too low and decreased if the temperature at the sensor 33 is too high”, Col. 3, lines 13-23; thus adjusting the speed or flow rate as a function of the desired milk temperature and hence as a function of the heat exchange or energy exchange of the heat exchanger).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hernandez Flaño, or alternatively, Hernandez Flaño as modified by Van Tilburg wherein the heat-exchanging system is automatically adjustable by the control unit in order to bring the milk of the milking to a temperature which is adjustable by the control unit, as taught by Versteijnen, to ensure the milk remains at the desired temperature, providing better and safer milk quality. Further, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result, such as adjusting the temperature to maintain safe milk quality, involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Claim(s) 9-10 is/are rejected under under 35 U.S.C. 103 as being unpatentable over Hernandez Flaño et al. (WO 2012/113092 Al) in view of Zall et al. (Zall, Robert R., and Joseph H. Chen. “Heating and Storing Milk on Dairy Farms Before Pasteurization in Milk Plants.” Journal of Dairy Science, vol. 64, no. 7, 1981, pp. 1540–44. Crossref, https://doi.org/10.3168/jds.s0022-0302(81)82722-1.), or alternatively, Hernandez Flaño et al. (WO 2012/113092 Al) in view of Van Tilburg (WO 2015/170974 Al) as applied to claim 1 above, further in view of Zall et al. (Zall, Robert R., and Joseph H. Chen. “Heating and Storing Milk on Dairy Farms Before Pasteurization in Milk Plants.” Journal of Dairy Science, vol. 64, no. 7, 1981, pp. 1540–44. Crossref, https://doi.org/10.3168/jds.s0022-0302(81)82722-1.).

Regarding claim 9, Hernandez Flaño, or alternatively, Hernandez Flaño as modified by Van Tilburg teaches the milking system as claimed in claim 1. Further, Hernandez Flaño the milk which has been brought to the desired temperature by the heat-exchanging system (“The second heat exchanger is connected to a heat pump 8 via an intermediate closed circuit 16 of a solution of glycol water or other cooling fluid which circulates through a cooling fluid recirculation pump 9 and which, at a temperature of between -1°C and 0°C, produces the second heat exchange 6, delivering milk at a final storage temperature of between 2°c and 4°C”, p. 5, lines 29-33).
Hernandez Flaño, or alternatively, Hernandez Flaño as modified by Van Tilburg does not expressly disclose furthermore comprising a milk-processing system for processing the milk.
However, in an analogous milk processing art, Zall teaches furthermore comprising a milk-processing system for processing the milk (“Fresh uncooled raw milk was heated at subpasteurization temperarures through a thin plate heat exchanger and stored in a refrigerated bulk tank at 3 ± 1 ° C. Equal quantities of heated milk were added to the tank each day or every other day. After 7 days, the stored milk was delivered to a milk processing plant where it was pasteurized”, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hernandez Flaño, or alternatively, Hernandez Flaño as modified by Van Tilburg furthermore comprising a milk-processing system for processing the milk, as taught by Zall, to ensure the milk remains at an acceptable milk quality and taste after a week of storage, increasing the shelf life of the milk.

Regarding claim 10, Hernandez Flaño as modified by Zall, or alternatively, Hernandez Flaño as modified by Van Tilburg, further modified by Zall teaches the milking system as claimed in claim 9.
Further, Zall teaches wherein the milk- processing system comprises at least one of: a pasteurising device, a sterilising device, a homogenising device, a yogurt-making device, and a cheese-making device (“After 7 days, the stored milk was delivered to a milk processing plant where it was pasteurized”, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hernandez Flaño as modified by Zall, or alternatively, Hernandez Flaño as modified by Van Tilburg, further modified by Zall wherein the milk- processing system comprises at least one of: a pasteurising device, a sterilising device, a homogenising device, a yogurt-making device, and a cheese-making device, as further taught by Zall, to ensure the milk remains at an acceptable milk quality and taste after a week of storage, increasing the shelf life of the milk.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647